DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/044,441 filed on 10/1/2020.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/1/2020 and 12/1/2022 are being considered by the examiner.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one switch element for automatically opening and/or closing said door”; “device”; “delay circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: headings are missing.  
Appropriate correction is required.
On page 1, line 31; Applicant is advised to delete “according to claim 1”. Correction is required.  
Claim Objections
Claims 17and 20 are objected to because of the following informalities: claim 17 (lines 3, 5, 7, 8, claim 20 (line 2); Applicant is advised to remove ‘single quotation marks’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 3 and 5; a forward splash “/” used between “and/or” is confusing and indefinite because it is not clear that if the splash represents for a ratio or a divisional symbol? Further, a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 2-15 depending upon the rejected claim 1 are also rejected. Claims 2, 3, 4, 5, 8, 9, 11-14, 16, 17; having the same issues as mentioned, therefore, claims 2-5, 8, 9, 11-13, 16-20 are rejected.
Re claim 12, line 2; a citation “further comprising or being associated with” is confusing and awkward because it is not clear if there is an additional structure being claimed or an additional structure is being claimed? Clarification is required. Applicant is advised to take out “or being associated with”. Claim 13, lines 2-3; having the same issues as mentioned is also rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0119838 to Becker et al. (‘Becker’).
Re claim 1: Becker discloses a cooking oven 1 comprising a door 6; at least one door handle 9 for manually opening and/or closing said door 6, and at least one switch element 31 for automatically opening and/or closing said door 6 (par. (pars. [0069] - [0070], Fig. 1).
Re claim 2: wherein the door 6 comprises further comprising at least one door sensor 20 for detecting an opening angle and/or the opening and closing speed of said door 6 (pars. [0061] – [0062]).
Re claim 3: wherein the door sensor 20 is provided for detecting a presence and/or proximity of a user in front of the door 6.
Re claim 4: wherein the at least one switch element 31 for automatically opening and/or closing the door 6 is arranged within the door handle 9 (e.g. via a door hook 34, par. [0070]).
Re claim 5: wherein the at least one switch element 31 for automatically opening and/or closing the door is functioning as a touch sensor, is arranged at a front side of the door handle 9. Since Applicant has not structurally differentiated between a switch and a touch sensor; therefore the switch element 31 discloses by Becker serves as a touch sensor.  
Re claim 6: wherein the door sensor 20 is arranged within the door handle 9 and/or at the front side of said door handle 9 (par. [0061]).
Re claim 7: wherein the door handle 9 is elongated and arranged vertically in a front of the door 6 (e.g. when the door is in opening position), extending parallel to a pivoting axis A of the door 6 and/or spaced apart from said pivoting axis. 
Re claim 9: further comprising at least one drive unit 24 for automatically opening and/or closing said door 6 said drive unit 24 is comprising an electric motor 25.
Re claim 10: further comprising at least one door lock unit 35 for locking said door 6 in a closed state so that the door 6 can be opened neither manually nor automatically.
Re claim 11: further comprising an electric motor 25 for automatically opening and/or closing the door 6 and a door lock unit 35 for locking the door 6 in a closed state so that the door 6 can be opened neither manually nor automatically, and at least one control unit 23 for controlling the drive unit 24 and/or the door lock unit, wherein the control unit 23 is connected to the at least one switch element 31, to a door sensor 20 for detecting an opening angle and/or an opening and closing speed of said door and/or to further sensors, so that signals from the at least one switch element 31, the door sensor 20 and/or the further sensors are used for controlling the drive unit 24 and/or the door lock unit.
Re claim 12: further comprising or being associated with at least one display element 13 for indicating a state of the door 6 and/or signals from the at least one switch element 31, a door sensor 20 that detects an opening angle and/or an opening and closing speed of the door 6 and/or further sensors.
Re claim 13: further comprising or being associated with at least one device 12 for indicating an activation of the automatic opening and/or closing of said door 6 by an optical or acoustic signal.
Re claim 14: further comprising at least one delay circuit 39 for delaying the automatic opening and/or closing of said door 6.
Re claim 16: Becker discloses a cooking oven 1 comprising an oven cavity 2 and a door 6 configured to open and close the oven cavity by pivoting along a pivot axis A of the door 6, a door handle 9 on a front face of the door 9 (e.g. when the door in an opening position) located remote from the pivot axis A, a door sensor 20 on the door handle 9 adapted to detect an opening angle and/or a speed of opening or of closing said door 6, a first switch element 31 on the door handle 9 adapted to be actuated by a user to automatically open and/or close said door 6, an electric motor 25 adapted to pivotally drive said door 6 between a closed position and a maximum open position thereof, and a controller 23 operatively coupled to each of the door sensor 20, the first switch element 31 and the motor 25, the controller 23 being adapted to operate said electric motor 25 in order to automatically open the door 6 by pivotally driving said door 6 toward said maximum open position or to automatically close the door 6 by pivotally driving said door 6 toward said closed position in response to said first switch 31 being actuated by the user, the door 6 further being operable via the user grasping the handle to manually pivot the door 6 toward either of the maximum open or closed positions independent of the electric motor 25 (Fig. 1).
Re claim 17: further comprising a second switch element 14/15 on the door handle that is operatively coupled to the controller 23, said first switch element 31 and functioning as a first touch sensor configured to send an ‘open’ signal to the controller 23 upon user actuation of the first touch sensor, said second switch element 14/15 is functioning as a second touch sensor configured to send a ‘close’ signal to the controller 31 upon user actuation of the second touch sensor, the controller 23 being adapted to operate said motor 25 to pivotally drive the door 6 toward said maximum open position on receiving the ‘open’ signal and to pivotally drive the door 6 toward said closed position on receiving the ‘close’ signal, and a door lock unit 35 operatively coupled to said controller 23, the door lock unit 35 being adapted to lock the door 6 in the closed position so that the door 6 cannot be manually opened when the door lock unit 35 is engaged, but can be opened automatically by actuating said first touch sensor 31 when the door lock unit 35 is engaged. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 18: further comprising a display unit 13 operatively coupled to the controller 23 and adapted to display information pertaining to a state of the door and in response to actuation of either of said first 31 or second switch elements.
Re claim 20: said controller 23 being configured to operate said electric motor 25 in response to either the ‘open’ or ‘close’ signal only after a delay period from receiving the respective signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2013/0119838 to Becker.
Re claim 8: Becker discloses basic structures for the claimed invention as stated and further discloses wherein the at least one switch element 31 comprising a first switch element for opening the door and a second switch element 14/15 for closing the door but does not disclose expressly the first and second switch elements 3 and a door sensor for detecting an opening angle and/or an opening and closing speed of the door are being arranged serially along the elongated door handle, wherein the door sensor is arranged in a central portion of the door handle, while the first switch element for opening the door and the second switch element for closing the door are arranged in opposite lateral portions of said door handle. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to rearrange the first and second switch elements and a door sensor for detecting an opening angle and/or an opening and closing speed of the door are being arranged serially along the elongated door handle, wherein the door sensor is arranged in a central portion of the door handle, while the first switch element for opening the door and the second switch element for closing the door are arranged in opposite lateral portions of said door handle for aesthetical purposes.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale